Citation Nr: 0126775	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  01-01 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to restoration of a 60 percent rating for 
hypertension, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
October 1997.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2000 decision of a Department of 
Veterans Affairs (VA) regional office (RO) in Togus, Maine.  
In September 2001, the veteran testified before the 
undersigned during a video conference hearing.  A transcript 
of that hearing is of record.  

REMAND

Initially, the Board notes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Regulations implementing the VCAA, 
are now published at 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The VCAA and the implementing 
regulations pertinent to the issue on appeal are liberalizing 
and are therefore applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that in February 1998, the veteran was 
service connected for hypertension and awarded a 60 percent 
evaluation.  In a December 1999 rating action, the veteran's 
disability rating for hypertension was proposed to be reduced 
to 20 percent.  The veteran was notified by letter of the 
proposed reduction later that month.  In an August 2000 
rating decision, the veteran's disability rating for 
hypertension was reduced to 20 percent, effective in November 
2000.  

The Board is cognizant that during his video conference 
hearing in September 2001, the veteran testified that he had 
been treated for his service-connected hypertension at the VA 
Medical Center (VAMC) at Togus in August 2001.  The veteran's 
representative reported that he would attempt to obtain these 
records, as well as any other available VAMC Togus treatment 
records, and submit them to the Board.  A review of the 
claims file does not reflect any VAMC Togus treatment records 
subsequent to April 2000.  In November 2001, the Board 
received from the veteran a copy of a Social Security 
Administrative decision, dated in August 2000.  That decision 
was based, in large part, on records already contained in the 
claims file.  

The Board notes that it has a duty to assist the veteran in 
the development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 3.159 (2001).  This 
includes making reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b)(1) (West Supp. 2001).  See 
also Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

It thus appears that, additional medical records may exist 
which may support the veteran's claim.  The Board is of the 
opinion that this evidence, if it does in fact exist, would 
be relevant and necessary for a full and fair adjudication of 
the veteran's claim.  Thus, under the circumstances of this 
case, the Board is of the opinion that VA has been put on 
notice that relevant evidence exists, and therefore, in 
accordance with the VCAA, the Board must attempt to obtain 
that evidence.  

Therefore, while the Board regrets the delay, under the 
circumstances set forth 

above, the veteran's appeal is hereby REMANDED to the RO for 
the following action:

1.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's treatment records from the VAMC 
Togus since April 2000, and associate 
them with the claims folder.  

2.  The RO should request that the 
veteran identify names, addresses, and 
dates of treatment of any physicians, 
hospitals, or treatment centers (private 
or VA) who provided, if any, additional 
relevant medical treatment for his 
hypertension not already reported to the 
Board or the RO.  

3.  With regard to the instructions set 
forth above, the Board hereby informs the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible, and by reporting 
for, if any, scheduled examination.  The 
veteran is further advised that any 
failure to cooperate may result in 
adverse action pursuant to 38 C.F.R. 
§§ 3.158, 3.655 (2001).  

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that the 
aforementioned development action has 
been conducted and completed in full, and 
that all procedural development and 
notification required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  If any 
required action is incomplete, 
appropriate corrective action is to be 
implemented.  Thereafter, the RO should 
review the evidence of record and enter 
its determination with respect to the 
veteran's claim.  

5.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish him and his representative a 
supplemental statement of the case 
concerning all evidence added to the 
record since the statement of the case.  
Thereafter, the veteran and his 
representative should be given the 
opportunity to respond.  The case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order, following appropriate appellate 
procedure.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




